                                                                                        Appeals Bureau

Federal Defenders                                       52 Duane Street-10th Floor, New York, NY 10007
                                                                  Tel: (212) 417-8700 Fax: (212) 571-0392
OF NEW YORK, INC.                                                           w ww.federaldefendersny.org


David E. Patton                                                                        Appeals Bureau
  Executive Director                                                                  Barry D. Leiwant
                                                                                      Attorney-in-Charge
and Attorney-in-Chief                              October 24, 2019



           BY ECF AND HAND DELIVERY

           The Honorable Paul J. Oetken
           United States District Judge
           Southern District of New York
           4 0 Foley Square, Room 2101
           New York, New York 10007

                    Re:   United States v. Capser
                          Docket No. 19 Cr. 337 (JPO)

           Dear Judge Oetken:

                  Sentence is set for November 8th, 2019. With the consent of
                                                                        3rd,
           the government, we request an adjournment to December 2nd,
           4 th, or 10th. We are trying to obtain additional documents for

           sentence, including his daughter's medical records.


                                                   Respectfully,

                                                            / s/

                                                   PHILIP L. WEISTEIN
                                                   Assistant Federal Defender


           PLW/ec

           cc:      Benjamin W. Schrier, Esq.
                    Assistant United States Attorney
                    Southern District of New York
